                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Kathryn Lynn Pinke,                         )
                                            )
               Plaintiff,                   )
                                            )       ORDER AMENDING PRETRIAL
       vs.                                  )       DEADLINES AND CONTINUING
                                            )       THE FINAL PRETRIAL
Shawn Kuntz, individually and in his        )       CONFERENCE AND BENCH TRIAL
capacity as Superintendent of the Wishek )
Public School District; and Curt Meidinger, )
Melissa Kaseman-Wolf, Bruce Herr,           )
Trina Schilling, and Dynette Ketterling,    )
individual and in their capacities as       )
members of the Wiskek Public                )
School Board,                               )       Case No. 1:18-cv-024
                                            )
               Defendants.                  )



       The court ADOPTS the parties’ Amended Scheduling/Discovery Order (Doc. No. 31) in part

and AMENDS the pretrial deadlines as follows:

       1.     The parties shall make their Rule 26(a)(1) disclosures by January 2, 2019.

       2.     The parties shall have until May 1, 2019, to complete fact discovery and to file

              discovery motions.

       3.     The parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows:

              a.      Plaintiffs by May 3, 2019; and

              b.      Defendants by July 7, 2019.

       4.     The parties shall have until July 26, 2019, to complete discovery depositions of

              expert witnesses.


                                                1
       5.      The parties shall have until February 1, 2019, to move to join additional parties.

       6.      The parties shall have until March 1, 2019, to move to amend pleadings to add

               claims or defenses.

       7.      The parties shall have until August 26, 2019, to file other nondispositive motions

               (e.g., consolidation, bifurcation).

       8.      The parties shall have until March 1, 2019, to file threshold motions (e.g.,

               jurisdiction, qualified immunity, statute of limitations). Discovery shall not be

               stayed during the pendency of such motions.

       9.      The parties shall have until August 2, 2019, to file other dispositive motions

               (summary judgment as to all or part of the case).

       10.     Each party shall serve no more than 30 interrogatories, including subparts.

       11.     Each side shall take no more than 10 discovery depositions.

       12.     Depositions taken for presentation at trial shall be completed 15 days before trial.

The court further ORDERS that the final pretrial conference set for August 20, 2019, shall be

rescheduled for January 7, 2020, at 11:00 a.m. by telephone before the magistrate judge. The court

shall initiate the conference call. Finally, the court ORDERS that the bench trial set for September

4, 2019, shall be rescheduled for January 22, 2020, at 9:00 a.m. in Bismarck before Chief Judge

Hovland (courtroom #1, 2 days).

       Dated this 20th day of December, 2018.

                                                         /s/ Charles S. Miller, Jr.
                                                         Charles S. Miller, Jr., Magistrate Judge
                                                         United States District Court




                                                     2
